427 F.2d 716
Robert Allen RAY, Appellant,v.Joseph R. BRIERLEY, Superintendent, State CorrectionalInstitution, Pittsburgh, Pa.
No. 18131.
United States Court of Appeals, Third Circuit.
Submitted on Briefs June 15, 1970.Decided on June 29, 1970.

Appeal from the United States District Court for the Western District of Pennsylvania; Wallace S. Gourley, Judge.
Robert A. Ray, pro se.
Joseph Martin Gelman, sp. Asst. atty. Gen., Pittsburgh, Pa., William C. Sennett, Atty. Gen., Harrisburg, Pa., for appellee.
Before McLAUGHLIN, STALEY and ADAMS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
We have carefully reviewed the record in this appeal.  We are convinced that the district court committed no error in dismissing the complaint.


2
The judgment of the district court will be affirmed.